PER CURIAM:
Claimant seeks payment of the sum of $9,264.00 for merchandise delivered to the respondent. The pleadings filed herein reveal that the respondent State agency ordered 150 cartons of file film from the claimant. There was an over-shipment on the order of 48 cartons. Instead of returning the *96surplus cartons, the Workmen’s Compensation Fund used the film in its operations.
Respondent’s Answer admits the claim’s validity, and states that sufficient funds remained in its appropriation for the fiscal year involved from which the obligation could have been paid. Accordingly, the Court makes an award to the claimant in the amount requested.
Award of $9,264.00.